
	
		I
		111th CONGRESS
		1st Session
		H. R. 351
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Ms. Tsongas
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To expand the boundary of the Minute Man National
		  Historical Park in the Commonwealth of Massachusetts to include Barrett’s Farm,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Minute Man National Historical Park
			 Boundary Revision Act.
		2.Minute man
			 national historical park boundary revision
			(a)In
			 GeneralThe boundary of the Minute Man National Historical Park
			 is modified to include the area as generally depicted on the map titled
			 Minute Man National Historical Park Proposed Boundary, numbered
			 406/81001, and dated July 2007. The map shall be on file and available for
			 inspection in the appropriate offices of the National Park Service, Department
			 of the Interior.
			(b)Acquisition of
			 LandsThe Secretary of the Interior may acquire land or interest
			 in land with the area described in subsection (a), by purchase from willing
			 sellers with donated or appropriated funds, by donation, or by exchange.
			(c)Administration
			 of LandsLands added to the park under this section shall be
			 administered by the Secretary of the Interior as part of the Minute Man
			 National Historical Park in accordance with applicable laws and
			 regulations.
			
